Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 07/11/2022 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1 and 11, they recite the limitation “wherein at least two segments from the two or more segments comprise the same data from at least part of the overlapping band, wherein the same data is processed and the two or more segments further comprise non processed data; and processing the non processed data from each of the two or more segments on one or more information handling systems;” which is unclear what the limitation refers. How is “processed” defined? Is it referring the processing step which is performed in the “processing at least part of the overlapping band”? Further the limitation “processing the non processed data” is unclear what the limitation refers. How is the limitation “non processed data” defined? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-2, 5-9, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunes et al. (“Parallelization of sequential Gaussian, indicator and direct simulation algorithms” listed on IDS filed 8/17/2020), in view of Tai et al. (“Parallel computation of unsteady three-dimensional incompressible viscous flow using an unstructured multigrid method”), and further in view of Leiceaga (US 20160116619 A1).
As per Claim 1 and 11, Nunes et al. teaches method/ system for processing a well data log (Abstract) comprising: 
…
populating the data onto the well data log (Pg 1045 “Sources of all functions, as well as executables (ssgauss.exe, ssindic.exe and ssdir.exe) parameter files (ssgauss.par, ssindic.par and ssdir.par) and a 2D data file (soils.prn) with 359 samples and x-coordinate; y-coordinate, geological units (categorical variable with five modalities) and contamination metal grades (continuous variable) can be downloaded from the Computers & Geosciences site.”); 
parallelizing processing of each of two or more segments (Pg 1043-1045) comprising: 
adding one or more boundary areas to the well data log (Pg 1043, “Domain decomposition”), …; 
dividing the well data log into the two or more segments using the one or more boundary areas (“Domain decomposition is suitable when the processing is similar in terms of small units, each one corresponding to a specific area,” Pg 1043), …; and 
…; and 
reforming each of the one two or more segments into a final simulation (Pg 1044).
Nunes et al. fails to teach explicitly measuring a formation with one or more sensors in a drilling or a logging operation to produce data;  
wherein the one or more boundary areas comprise data to form an overlapping band; 
processing at least part of the overlapping band
wherein at least two segments from the two or more segments comprise the same data from at least part of the overlapping band wherein the same data is processed the two or more segments further comprise non processed data; and 
processing the non processed data from each of the two or more segments on one or more information handling systems.
Tai et al. teaches wherein the one or more boundary areas comprise data to form an overlapping band (section 5, Page 2429-2432, Fig. 4); 
processing at least part of the overlapping band (section 5.1 “METIS [20] is employed to decompose the flow do-main into a set of S sub-domains that may be allocatedto a set of P processors. The nodes and elements that are allocated uniquely to a processor are referred to as core mesh components in this work and each processor calcu-lates the flow field variables and nodal gradients for it. Nodes and elements are separately renumbered as a re-sult of the use of the SPMD approach, i.e., each parti-tion is treated as a separate flow domain and copies of the same code are used for all these domains for calcula-tions. Each sub-domain is enclosed with a layer of nodes and elements, which overlap the neighboring sub-domains along the inter-partition boundaries and pro-vide the necessary boundary conditions obtained from its neighbors.”); 
wherein at least two segments from the two or more segments comprise the same data from at least part of the overlapping band (section 5 on Page 2429-2432, Fig. 4 “overlapping element”, “ele-ments along the inter-processor boundaries and with nodes having different partition numbers are considered as overlapping elements which are cut through by parti-tion lines.”), wherein the same data is processed (Page 2429-2432, 
    PNG
    media_image1.png
    53
    513
    media_image1.png
    Greyscale
) and the two or more segments further comprise non processed data (Fig 4m Page 2429-2432 : “core nodes” and “core element” in the partition); and 
processing the non processed data from each of the two or more segments on one or more information handling systems (Page 2429-2432, 
    PNG
    media_image2.png
    52
    486
    media_image2.png
    Greyscale
  ).
Leiceaga teaches measuring a formation with one or more sensors in a drilling or a logging operation to produce data ([0027]-[0031]) .
Nunes et al., Tai et al., and Leiceaga are analogous art because they are all related to a geostatistical simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Tai et al. and Leiceaga into Nunes et al.’s invention to improve a model accuracy using real time data collected in real time (Leiceaga: [0034], [0076]).   Further, Tai et al teaches a parallel computation using domain decomposition technique to enhance computational efficiency advantages (section 5).
As per Claim 2 and 12, Nunes et al. teaches wherein the one or more boundary areas are defined by a variogram parameter (Pg 1043 “the results are constrained to variograms”, Table 2). 
	
As per Claim 5 and 15, Nunes et al. fails to teach explicitly wherein the one or more boundary areas are based at least on a cluster size.
Tai et al. teaches wherein the one or more boundary areas are based at least on a cluster size (section 5.1).

As per Claim 6 and 16, Nunes et al. teaches wherein each of the one or more segments are processed using Sequential Gaussian Simulation (SGS) or Sequential Indicator Simulation (SIS) (Pg 1042 & Pg 1045).

As per Claim 7 and 17, Nunes et al. teaches wherein the one or more segments are formed based at least on a number of information handling systems in a cluster available for processing (Fig. 2-4, right column on Page 1043 & Pg 1045, “for the sequential simulation of a studied area with N nodes (the same for DSS, SIS or SGS) in a computer with K processors, each processor simulates N/K nodes.”).

As per Claim 8 and 18, Nunes et al. teaches wherein each of the information handling systems are a node in the cluster (Fig.2-4, Table 1 Page 1045).

As per Claim 9 and 19, Nunes et al. teaches wherein each of the one or more segments reduce computational time of the well data log (“speedups” left column on Page 1043, Examiner Note: No patentable weight given to the limitation because “wherein” clause simply states the inherent/intended result of the limitations in the claim.)

4.	Claims 3, 4, 10, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nunes et al. (“Parallelization of sequential Gaussian, indicator and direct simulation algorithms” listed on IDS filed 8/17/2020), in view of Tai et al. (“Parallel computation of unsteady three-dimensional incompressible viscous flow using an unstructured multigrid method”) and Leiceaga (US 20160116619 A1), and further in view of Chen et al. (US 20080234988 A1).
Nunes et al. as modified by Tai et al. and Leiceaga teaches most all the instant invention as applied to claims 1-2, 5-9, 11-12, and 15-19 above.
As per Claim 3 and 13, Nunes et al. as modified by Tai et al. and Leiceaga fails to teach explicitly wherein the variogram parameter is bound by a distance in which two chosen locations within the distance have correlation.
Chen et al. teaches wherein the variogram parameter is bound by a distance in which two chosen locations within the distance have correlation ([0076] “variogram-based models with different correlation structures”, [0077]).  
Nunes et al. as modified by Tai et al. and Leiceaga and Chen et al. are analogous art because they are all related to a geostatistical simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Chen et al. into Nunes et al. as modified by Tai et al.’s invention to improve a model accuracy using real time data collected in real time (Leiceaga: [0034], [0076]).   Further, Tai et al teaches a parallel computation using domain decomposition technique to enhance computational efficiency advantages (section 5). Also Chen et al. teaches  geological modeling and simulation using sequential Gaussian simulation to provide accurate estimates ([0007]).

As per Claim 4 and 14, Nunes et al. as modified by Tai et al. and Leiceaga fails to teach explicitly wherein the one or more boundary areas includes data from the well data log.
Chen et al. teaches wherein the one or more boundary areas includes data from the well data log ([0075]).  

As per Claim 10 and 20, Nunes et al. as modified by Tai et al. and Leiceaga fails to teach explicitly wherein the final simulation forms at least one model that is configured to estimate how much oil is in a volume.
Chen et al. teaches wherein the final simulation forms at least one model that is configured to estimate how much oil is in a volume ([0007], [0079] “oil production”).

Response to Arguments
5. 	Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 11: It is Examiner’s position that Tai et al. teaches the claimed limitation. In particular Tai et al. teaches identifying ghost nodes and overlapping element (Pg 2432) which corresponding to “the same data is processed” and Fig. 4 of shows “core nodes” and “core element” in each partition which corresponds to “the two or more segments further comprise non processed data”. Therefore, the rejection maintains.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146